Citation Nr: 1811218	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-28 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial compensable rating for abdominal cramps for the period prior to April 26, 2014.

2.  Entitlement to an initial compensable rating for abdominal cramps for the period since April 26, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active Naval service from June 1982 to June 2005. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2013 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO) that-in pertinent part, granted service connection for abdominal cramps and assigned an initial 0 percent (noncompensable) rating, effective in October 2013. The Veteran appealed the decision; but, after issuance of the Statement of the Case (SOC) that included other initial ratings, he limited the perfection of his appeal to the abdominal cramps rating. See 38 C.F.R. § 20.202 (2017).

In December 2017, the Veteran appeared at a Board hearing at the RO via video conference before the undersigned Veterans Law Judge, with the Veteran sitting at the RO, and the undersigned sitting at the Board's Central Office in Washington, DC. A transcript of the hearing testimony is associated with the claims file. The undersigned held the record of the hearing open for 60 days for receipt of additional evidence, which was received under waiver of initial RO review.

The issue of entitlement to an initial compensable rating for abdominal cramps for the period since April 26, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The weight of the evidence of record shows that, for the period prior to April 26, 2014, the Veteran's abdominal cramps manifested with constant pain of the upper epigastrium.


CONCLUSION OF LAW

The requirements for an initial compensable evaluation for abdominal cramps for the period prior to April 26, 2014 are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.31, 4.114, Diagnostic Code (DC) 7346 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs), non-VA, and 
VA treatment records, including the VA examination reports are in the claims file. Further, as noted in the Introduction, the undersigned held the record of the hearing open for receipt of additional evidence. For the part of the rating period addressed in the decision below, neither the Veteran nor his representative has asserted that there are additional records to obtain. As such, the Board will proceed to the merits of the appeal.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Id.; 38 C.F.R. § 4.27. It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3. Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment. 38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Generally, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nonetheless, the Veteran is entitled to a staged rating for any part of the initial rating period on appeal where the disability manifested with greater severity. See O'Connell v. Nicholson, 21 Vet. App. 89, 
91-92 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Rating Criteria

The RO evaluated the Veteran's disability under 38 C.F.R. § 4.114, DC 7399-7346. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.2. DC 7399 refers to an unlisted disability of the digestive system. DC 7346 pertains to hiatal hernia. The Board finds that the evidence of record shows that the rating criteria applied by the RO are appropriate. Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21. The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any. Butts v. Brown, 5 Vet. App. 532 (1993). Accordingly, the Board will proceed with an analysis of the Veteran's disability under Diagnostic Code 7346.

Under DC 7346, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a 60 percent rating; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warrants a 30 percent rating; two or more of the symptoms for the 30 percent rating of less severity warrant a 10 percent rating. 38 C.F.R. § 4.114, DC 7346.

Under governing law, ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not be combined with one another. 38 C.F.R. §§ 4.14, 4.113, 4.114. Rather, a single evaluation is to be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation. 38 C.F.R. § 4.114.

Discussion

VA received the Veteran's application for VA compensation in October 2011. The September 2012 VA examination report reflects that the examiner noted that the STRs reflected a diagnosis of abdominal cramps in 1987. The Veteran reported his current symptoms as constant pain in the upper abdomen. The examiner noted that the Veteran did not have a hernia, and that his treatment plan did not include continuous medication. The examiner noted that the Veteran's pain was in the upper epigastrium. The examiner opined that the continuous cramping pain would impact the Veteran's work, but there was no notation that it precluded the Veteran from working at all. (09/26/2012 C&P Exam, 1st Entry, p. 1-6)

The Veteran noted at the hearing that he was treated by a non-VA physician. Private records dated in December 2012 that are related to an excision of a thrombotic external hemorrhoid note that the Veteran did not report any gastrointestinal (GI) symptoms, and that the abdominal examination was negative. (05/29/2013 Non-Government Facility, p. 7)

The examination report reflects that the examiner did not indicate the presence of two or more of the symptoms included in the 30-percent rating under DC 7346. Affording the Veteran all benefit of any doubt, constant pain in the upper epigastrium may be considered as recurrent epigastric distress. Nonetheless, none of the other symptoms were noted by the examiner, nor did the examiner note a finding of considerable impairment of the Veteran's health.

In his Notice of Disagreement (05/29/2013 NOD), the Veteran did not assert any particular symptomatology that he believe merited a higher rating.

In light of all of the above, the Board finds that examination findings and other evidence of record show that the Veteran's abdominal cramps more closely approximated the assigned noncompensable rating. 38 C.F.R. §§ 4.1, 4.10, 4.31, 4.114, DC 7399-7346.

In reaching this decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application. Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

An initial compensable rating for abdominal cramps for the period prior to April 26, 2014 is denied.


REMAND

At the hearing, the Veteran testified that when he appeared for his June 2014 examination, the examiner informed him that he did not have the Veteran's records. The examination report reflects that the examiner noted as much, and that the absence of access to the Veteran's records hindered his ability to provide an accurate diagnosis and opinion, especially since the Veteran's reported lay history was not clear.

The Veteran testified further that he underwent ulcer surgery in April 2014, and that he currently experienced symptoms of constant regurgitation, shoulder pain, and nausea. He also testified that he took medication daily to control his symptoms. The examiner noted that it was not clear as to whether the Veteran had ulcer surgery or a colon-related procedure. (06/13/2014 C&P Exam, 4th Entry)

The RO arranged another medical review of the claims file and asked the examiner for an opinion on any nexus between the Veteran's post-operative symptoms and his active service. The examiner provided a negative opinion, but also noted that the records in the claims file did not provide a complete picture. The Board also notes that the examiner's opinion did not clearly address whether the surgery and post-operative symptoms were causally connected to the service-connected abdominal cramps. In fact, the examiner opined that the Veteran's abdominal cramps were not connected to his active service. (08/01/2014 C&P Exam, 1st Entry).

The Board finds that additional efforts are needed to insure that all related records are obtained from the Veteran's private provider. The operation report and other related records are still not in the claims file. Some entries note duodenal ulcer with perforation, while others note status post-cauterization. There also are records that indocate the Veteran's shoulder pain is secondary to a cervical spine disorder. A medical professional is needed to sort this out for further appellate review.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any necessary releases from the Veteran and seek to obtain all records related to his non-VA April 2014 surgery. Additionally, notify the Veteran that he may submit any records to VA. All efforts to obtain the records should be documented in the claims file.

2. After the above is complete, regardless of whether additional records are obtained, arrange another examination of the Veteran by an appropriate examiner. The examination should include a review of the claims file. Ask the examiner to specifically identify all of the Veteran's symptoms which are deemed to be related to his service-connected abdominal cramps which are rated analogously as a hiatal hernia.

Also ask the examiner to (1) delineate the type surgery or procedure the Veteran underwent in April 2014; (2) opine whether any of the Veteran's reported post-operative symptoms are causally connected to the service-connected abdominal cramps or to some other pathology, such as a duodenal or other ulcer; (3) and note the medical literature referenced by the Veteran.

The examiner must provide a full explanation for all conditions identified and opinions provided.

3. After the above is complete, re-adjudicate the issue on appeal. If the decision remains adverse to the Veteran, issue him and his representative a Supplemental Statement of the Case (SSOC) and then return the case to the Board, if all is in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


